Opinion by
Judge Crumlish, Jr.,
On October 20, 1978, a stipulation of counsel was filed in this Court requesting that this case be dismissed for the reason that the matters raised in the appeal are now moot. It appears from the above-mentioned stipulation that the property involved in this zoning litigation has been sold by owners/appellees and no assignments have been made to the new owners. In light of the above circumstances, it is appropriate to dismiss the appeal.
Accordingly, we
Order
And Now, this 14th day of March, 1979, the appeal from the order of the Court of Common Pleas of Bucks County at No. 1419 C.D. 1977 is dismissed as moot.